JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00596-CV

           SATTERFIELD & PONTIKES CONSTRUCTION, INC., Appellant

                                             V.

    TEXAS SOUTHERN UNIVERSITY, JIM MCSHAN, AND GREG WILLIAMS,
                            Appellees

    Appeal from the 334th District Court of Harris County. (Tr. Ct. No. 2014-12277).

       This case is an appeal from the final judgment signed by the trial court on June 27,
2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellant, Satterfield & Pontikes Construction, Inc., pay
all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered August 13, 2015.

Panel consists of Justices Keyes, Higley, and Brown. Opinion delivered by Justice Keyes.